Citation Nr: 0017325	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hammertoes with claw foot and pes planus. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for a 
bilateral foot condition and assigned a 10 percent 
evaluation.


REMAND

The July 1998 rating decision on appeal granted service 
connection for a bilateral foot condition and assigned a 
combined 10 percent rating.  The RO determined that the 
veteran's feet exhibited hammertoe and claw toe deformities 
prior to service, but were aggravated therein.  The RO also 
recognized that service medical records showed treatment for 
bilateral pes planus.  As a result, the RO listed the 
disability on the rating sheet as bilateral hammertoes with 
claw foot and pes planus.  The RO then evaluated this 
disability as 10 percent disabling under Diagnostic Codes 
5282 and 5278, for hammertoe and claw foot (pes cavus), 
respectively.  The veteran responded by filing a notice of 
disagreement with respect to the 10 percent evaluation 
assigned, and this appeal ensued. 

It does not appear from the record that an evaluation in 
excess of 10 percent is warranted for the veteran's 
hammertoes with claw foot and pes planus under either 
Diagnostic Code 5282 or Diagnostic Code 5278.  However, the 
Board notes that it may be appropriate to assign separate 10 
percent ratings for each of the veteran's left and right foot 
conditions under Diagnostic Code 5280, which provides a 10 
percent evaluation for unilateral hallux valgus if equivalent 
to amputation of the great toe or if operated with resection 
of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).  In this case, the veteran underwent resection 
of the 2nd, 3rd, 4th and 5th metatarsal heads of both feet in 
1991, thereby meeting the criteria for separation 10 percent 
ratings for each foot.

Nevertheless, it is unclear whether the veteran's hallux 
valgus is part of his service-connected foot condition.  The 
Board points out that the July 1998 rating decision made no 
mention of hallux valgus.  Nevertheless, medical evidence of 
record suggests that the veteran's hallux valgus is part of 
his service-connected foot condition.  An April 1998 VA 
examination report included diagnoses of bilateral pes 
planus, bilateral hallux valgus, and hammertoe deformity.  
The examiner indicated that "these abnormalities would cause 
aggravation during his military service and with 
ambulation."

Under these circumstances, the Board requests that the RO 
readjudicate the claim to determine whether the veteran's 
hallux valgus is part of his service-connected bilateral foot 
condition.  If so, the RO should consider whether separate 10 
percent ratings are appropriate pursuant to Diagnostic Code 
5280.  The RO should also consider whether a higher rating is 
warranted under Diagnostic Code 5276, for flatfoot, as this 
provision was not discussed in the July 1998 rating decision.  
The RO may undertake any development deemed necessary, to 
including affording the veteran an additional VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After undertaking any development 
deemed necessary, the RO should 
readjudicate the veteran's claim 
concerning the propriety of the initial 
10 percent rating for his service-
connected bilateral foot condition to 
determine whether his hallux valgus is 
part of that disability.  If so, the RO 
should consider whether separate 10 
percent ratings are warranted for each 
foot pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  The RO should 
also discuss whether a higher rating is 
warranted under § 4.71a, Diagnostic 
Code 5276.  In so doing, the RO should 
give consideration to the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  If the determination of this claim 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The purpose of this REMAND is to afford the veteran due 
process.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



